DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 22 August 2022, Applicant amended claims 1, 3, 4, 6, 9-11, 13, 14 and 19; cancelled claim 15; and added one new claim, i.e., claim 21.  Claims 1-14 and 16-21 are pending.
Status of the Rejections and Objections
The objections to claims 6, 13, and 19 are withdrawn in view of Applicant’s amendments thereto.
The rejection under 35 U.S.C. 112(b) has been modified in view of Applicant’s recent amendments.
The rejection of claim 14 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s recent amendment thereto.
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2014/0385122 A1) in view of Levi (US 2012/0231037 A1) and Cleek (US 2014/0271775 A1) is withdrawn.  The argument raised by Applicant on page 10 of the recent Reply is considered persuasive.  The examiner appreciates Applicant’s effort to advance prosecution.
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-7, 15-18, 20-24, and 26-28 of co-pending Application No. 16/127,586 has been converted to a non-provisional rejection because the ’586 Application issued recently as Patent No. 11,446,475 (20 September 2022).  Applicant’s arguments are considered in paragraphs 22-25 of this Office action.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  
Regarding claim 1 (as amended), the following limitation, which is recited in the third paragraph of the claim, is unclear: “a water-soluble additive layer provided between the tip ends of a cluster of the plurality of elongated bodies and the outer surface of the balloon.”  From the outset, there is no antecedent basis for “tip ends of a cluster of the plurality of elongated bodies” (emphasis added).  MPEP § 2173.05(e).  The claim, in the previous (second) paragraph, refers only to “the elongated bodies each possessing a tip end.”  Are the tip ends referred to in the second paragraph the same as the tip ends of the cluster?  Similarly, is the cluster composed of the same elongated bodies referred to in the second paragraph?  
Furthermore, it is unclear if the tip ends referred to in the third paragraph are those that are proximate to the outer surface of the balloon or, alternatively, are those that are distal to the outer surface of the balloon.  This ambiguity is problematic because if the intention is to refer to the distal tip ends, it is unclear what constitutes “between” the distal tip end and the outer surface of the balloon, especially in instances where the elongated body is at least substantially perpendicular to the balloon surface.  In those instances, it seems the only thing between the distal tip end and the balloon surface is the remainder of the elongated body, itself.  Alternatively, if the intention is to refer to the proximate tip ends, does this mean that the cluster of elongated bodies does not contact the balloon surface?  In other words, is the cluster anchored within the water-soluble additive layer, which serves also as a primer layer between the proximate tip and the balloon surface?  
Additionally, are the tip ends referred to in the last (fourth) paragraph of the claim the same as those in the third paragraph?  The basis for this concern is it is unclear how the tip ends can protrude outwardly beyond the additive layer (fourth paragraph) if the additive layer has an outer surface located outside the tip ends (third paragraph), especially if the additive layer is connecting the tip ends (third paragraph).  
In further regard to claim 1 (as amended), the following limitation, which is recited in the third paragraph, is unclear: “the additive layer possessing an outer surface located outside the tip ends of at least some of the elongate bodies in the cluster of elongated bodies.”  The examiner, even after consulting the specification, is unable to determine what constitutes an outer surface located outside the tip ends.
In sum, the foregoing deficiencies render claim 1 and all claims depending thereon indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-14 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No. 11,446,475.
The conflicting claims (the claims of the ’475 Patent) are directed to a balloon catheter and related methods.  The balloon catheter recited in the conflicting claims is coated with a plurality of elongated crystals composed of a water-soluble drug.  See conflicting claims 1 and 17.  The conflicting claims essentially recite that the crystals are partially embedded in a water-soluble additive layer, which is referred to therein as a “the base material being an additive layer containing a water-soluble low-molecular compound disposed on the outer surface of the balloon.”  Claim 1.  Conflicting claim 1 recites that the second elongated bodies originate on the outer surface of the balloon and terminate outside of the base material, which indicates that the elongated crystals protrude from the base material, as in the claims of the present application.  See also conflicting claim 17.  In sum, it is appropriate to reject claims 1-14 and 16-21 on the ground of nonstatutory obviousness-type double patenting.
Response to Applicant’s Arguments
Applicant argues as follows: “As a final point regarding the provisional double patenting rejections, it is respectfully submitted that the reference claims are silent regarding tip ends of the elongated bodies as recited in Claims 1 and 16, or a plurality of additive layers as recited in Claim 9.”  Reply, p. 11.  Both those arguments are considered below.
The conflicting claims require elongated bodies that terminate outside of the base material, which is defined therein as an additive layer.  An elongated body inherently has “tip ends” at either end.  Therefore, Applicant’s first argument is not persuasive.
Applicant’s second argument, which concerns the plurality of additive layers, is not persuasive because (i) the conflicting claims require an additive layer and (ii) merely adding another additive layer is prima facie obvious.  MPEP § 2144.04(VI)(B) (duplication of parts is prima facie obvious), citing In re Harza, 274 F.2d 669 (CCPA 1960).  
The foregoing double patenting rejection is maintained.
*     *     *

Conclusion
Claims 1-14 and 16-21 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
02 December 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611